DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 09/20/2021 with respect to independent claims 1 and 14 regarding the new amendments to independent claims 1 and 14 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2 – 4, 7 – 9, and 11 - 13 are not allowable for being dependent on independent claim 1 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1 – 4, 7, 8, and 11 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane US Publication No. 2011/0149131 in view of Iijima et al US Publication No. 2009/0174804 further in view of Inokuma US Publication No. 2007/0076105 still further in view of Okamura US Publication No. 2011/0102814.

Regarding claim 1 Takane disclose of Fig. 1 – 10B, of applicant’s a control system (paragraph 0054 photo apparatus), comprising: and an imaging control section configured to control imaging for a plurality of imaging regions of the image to be set in the imaging device on a basis of a plurality of trigger signals (paragraph 0067 CPU 122 controls the front electrical and rear mechanical shutter curtain. Paragraph 0047 – 0052 the electronic shutter is used as the front curtain, the image pickup device starts to perform an exposure operation by sequentially assigning a reset signal that enables a reset operation to pixels of the image pickup device in a pixel line unit. The exposure start scanning of the electronic shutter is started according to generation of a charge discharging pulse where a line address which discharging charges is designated by a charge discharging pointer. The photographing apparatus adjusts an exposure time by changing a discharging time, a period of time that the charge discharging pulse is H, so as to completely discharge the accumulated charges or intentionally generate the remaining charges. The pulse width near Line[N] is narrowed so as to shorten a discharging time, thereby generating remaining charges so an exposure time near Line[N] is increased, and thus it is possible to brighten the dark portion. The photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a 

Takane discloses a method of determining the exposure for white and black areas using an electronic shutter curtain and then reading image data but does not expressively disclose an imaging device configured to image an image outside a vehicle; an outside-vehicle information detecting device configured to detect information outside a vehicle based at least in part on the image; including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal, wherein at least one component of the imaging device is disposed on an outside surface of the vehicle;

Iijima et al teaches a method of detecting information from a vehicle mounted imager. Iijima et al teaches of Fig. 1 – 53, of applicant’s an imaging device configured to image an image outside a vehicle (paragraph 0376 the image pickup apparatus is utilized as an in-vehicle apparatus to monitor the front of the vehicle, the subjects to be 

Iijima et al further teaches of applicant’s wherein at least one component of the imaging device is disposed on the vehicle (paragraph 0319 the lens module portion 310 of the image pickup apparatus 301 includes a lens barrel 311, an upper cover glass 312, and a lens 313. Paragraph 0374 – 0375 of the camera module image pickup apparatus 301, the image pickup apparatus 301 of the present invention is placed at a front portion of the vehicle such that the optical axis of the lens 313 thereof is adjusted to be in parallel with the road surface such that at least one lens 313 component of the 

The combination of Takane in view of Iijima et al teaches a method of determining the exposure for white and black areas using an electronic shutter curtain and then reading image data and a method of detecting information from a vehicle mounted imager but do not expressively teach including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal, the imaging device is disposed on an outside surface of the vehicle;

Inokuma teaches a method of placing a camera on the outside surface of a vehicle. Inokuma teaches of Fig. 1 and 2, of applicant’s the imaging device is disposed on an outside surface of the vehicle (paragraph 0049 – 0050 image pickup devices are disposed on a vehicle like side cameras 202 are mounted on the vehicle body side surfaces, a front camera 205 mounted on the vehicle front surface, and a rear camera 206 mounted on the vehicle rear surface such that the imaging device camera is disposed on an outside surface of the vehicle). Therefore, it would have been obvious to 

The combination of Takane in view of Iijima et al further in view of Inokuma teaches a method of determining the exposure for white and black areas using an electronic shutter curtain and a plurality of trigger charge discharging pulse signals and then reading image data from a camera on the outside  surface of a vehicle captured data but do not expressively teach including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal;

Okamura teaches a method of using a change of a first timing signal to start an exposure and a change of a second timing signal to end the exposure. Okamura teaches of Fig. 1 – 11, of applicant’s including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal (paragraph 0065 the controller includes a first timer for measuring the time lag Td and a second timer for measuring the time period T2. The processing starts the first timer at the generation 

Regarding claim 2 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the trigger signals correspond to the imaging regions (paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a 

Regarding claim 3 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section controls accumulation periods of electric charges for the respective imaging regions on a basis of the plurality of trigger signals (paragraph 0067 CPU 122 controls the front electrical and rear mechanical shutter curtain. Paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the imaging control section 122 controls accumulation periods of electric charges for the respective 

Regarding claim 4 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the accumulation periods controlled for the respective imaging regions include different periods (paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the accumulation periods controlled for the respective imaging white blurring area or a black transition area regions include different pulse width periods).

Regarding claim 7 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section controls gains at times of reading out electric charges for the respective imaging regions on a basis of the plurality of trigger 

Regarding claim 8 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the gains controlled for the respective imaging regions include gains having different sizes (paragraph 0083 – 0087 gain adjuster 208 adjusts a gain width according to predetermined areas by being synchronized with reading of pixels in a horizontal direction of the CMOS 102 by the scan controller 204 when an operation of 

Regarding claim 11 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the single trigger signal corresponds to the single imaging region, and the imaging control section performs imaging control in the imaging region on a basis of the trigger signal corresponding to the imaging region (paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the single trigger discharging time signal corresponds to the single imaging region detected photographing scene and the imaging control section 122 performs imaging control in the imaging region detected photographing scene on a basis of the trigger discharging time signal corresponding to the imaging region detected photographing scene).

Regarding claim 12 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the image control section controls imaging in the imaging region on a basis of a mode to be set, and the mode includes a first mode that controls imaging for the imaging regions on a basis of the plurality of trigger signals, and a second mode that controls imaging in all the imaging regions on a basis of the one trigger signal (paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the image control section 122 controls imaging in the imaging white blurring area or a black transition area region on a basis of a mode to be set and the mode includes a first white and black mode that controls imaging for the imaging white blurring area or a black transition area regions on a basis of the plurality of trigger discharging time signals and a second white or black mode that controls imaging in all the imaging with or black regions on a basis of the one trigger discharging time signal for whatever white or black detected area in the 

Regarding claim 13 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s further comprising: an imaging section including the imaging device (paragraph 0036 the imaging section includes a CMOS imaging pickup device in the photo apparatus).

Regarding claim 14, claim 14 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane US Publication No. 2011/0149131 in view of Iijima et al US Publication No. 2009/0174804 further in view of Inokuma US Publication No. 2007/0076105 still further in view of Okamura US Publication No. 2011/0102814 as applied to claim 7 above, and still further in view of Border et al US Publication No. 2010/0309340.

Regarding claim 9 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section causes reading-out of electric charges to be started in the respective imaging regions (paragraph 0061 CPU 122 performs a signal system command for the CMOS 102 or the TG 108. Paragraph 0047 when the exposure operation of the image pickup device is ended, image data is read from the 

The combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura teaches a method of determining the exposure for white and black areas using an electronic shutter curtain and then reading image data from a camera on the outside  surface of a vehicle captured data but do not expressively teach reading-out of electric charges to be started in the respective imaging regions on a basis of a fact that transferring of accumulated electric charges has been completed in all the imaging regions;

Border et al teaches a method of controlling a readout operation after an image charge accumulation. Border et al teaches of Fig. 1 – 5, of applicant’s reading-out of electric charges to be started in the respective imaging regions on a basis of a fact that transferring of accumulated electric charges has been completed in all the imaging regions (paragraph 0049 the first transistor 304 is a transfer gate configured to transfer 
collected charge from the photodiode 302 to floating diffusion 312 responsive to a transfer gate (TG) signal. Paragraph 0070 image data capture begins by resetting all global shutter photodiodes and floating diffusions. The integration of charge for the global shutter photodiodes begins and after integration of the global shutter photodiodes is complete, charge is transferred substantially simultaneously from the global shutter 

Conclusion
                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696